Exhibit 10.43

SCOLR PHARMA, INC.

UNIT PURCHASE AGREEMENT



--------------------------------------------------------------------------------

UNIT PURCHASE AGREEMENT

SCOLR PHARMA, INC.

This UNIT PURCHASE AGREEMENT (as amended or supplemented from time to time, this
“Agreement”) is made as of this 12th day of March, 2010, between SCOLR PHARMA,
INC., a Delaware corporation with its principal offices at 19204 North Creek
Parkway, Suite 100, Bothell, Washington 98011 (the “Company”), and the
undersigned (the “Subscriber”).

W I T N E S S E T H :

WHEREAS, the Company desires to issue, in a private placement, Units each
consisting of one share of common stock, $.001 par value per share (the “Common
Stock”), and a warrant which entitles the holder to purchase one-fifth of one
share of Common Stock, at an exercise price equal to the closing price of the
Common Stock on the NYSE Amex Exchange on the date prior to the date
subscriptions for Units are accepted (each an “Investor Warrant” and,
collectively, the “Investor Warrants”), with a minimum aggregate purchase price
of $3,000,000 (the “Minimum Amount”) of Units and a maximum aggregate purchase
price of $4,100,000 (the “Maximum Amount”) of Units; and

WHEREAS, Subscriber desires to acquire Units having an aggregate purchase price
set forth on the signature page hereof (the “Purchase Price”);

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 

  1. SUBSCRIPTION FOR SECURITIES AND REPRESENTATIONS BY SUBSCRIBER.

1.1. Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company Units having the
Purchase Price (and the Company agrees to sell such Units to the Subscriber for
the Purchase Price), subject to the Company’s right to sell to the Subscriber
such lesser number of Units as it may, in its sole discretion, deem necessary or
desirable. As the Company will not issue fractional shares of Common Stock, each
Subscriber will be issued that number of whole Units which the Purchase Price
will purchase (to the extent accepted), rounded down to the next number of whole
Units. Any portion of the Purchase Price not applied to the purchase of Units
will be returned to the Subscriber, without interest. The Purchase Price is
payable, at or prior to the closing of this Agreement, by wire transfer, subject
to collection, as set forth in the “INSTRUCTIONS TO SUBSCRIBERS” contained in
the Subscription Documents Booklet of which this Agreement is a part.

1.2. The Subscriber recognizes that the purchase of the Units involves a high
degree of risk in that (i) the Units have not been registered under the
Securities Act of 1933, as amended (“1933 Act”), and the Company has no
obligation to register the Units or any securities contained therein or issuable
upon exercise of the warrants contained therein, except as set forth



--------------------------------------------------------------------------------

in Section 3 below; (ii) an investment in the Units is highly speculative and
only investors who can afford the loss of their entire investment should
consider investing in the Company and the Units; (iii) the Subscriber may not be
able to liquidate the Subscriber’s investment; and (iv) the Subscriber could
sustain the loss of Subscriber’s entire investment. Such risks are more fully
set forth in the Company’s Confidential Private Placement Memorandum dated
March 3, 2010, including the Exhibits thereto (as amended or supplemented from
time to time, collectively, the “Memorandum”).

1.3. The private placement of the Units by the Company (the “Private Placement
Offering”) pursuant to the Memorandum shall continue for a period commencing on
the date of the Memorandum and ending on the date set forth in the Memorandum.

1.4. Treasury Department Circular 230 Disclosure. To ensure compliance with
Treasury Department Circular 230, the Subscriber is hereby notified that:
(i) any discussion of U.S. Federal tax issues in this Agreement or the
Memorandum is not intended or written to be relied upon, and cannot be relied
upon, by the Subscriber for the purpose of avoiding penalties that may be
imposed on the Subscriber under the Internal Revenue Code of 1986, as amended
(the “Code”); (ii) such discussion is included herein by the Company in
connection with the promotion or marketing (within the meaning of Circular 230)
by the Company of the transactions or matters addressed herein or therein; and
(iii) the Subscriber should seek advice based on its particular circumstances
from an independent tax advisor.

1.5. The Subscriber represents as follows:

(a) The Subscriber represents that the Subscriber is an Accredited Investor (as
defined in Rule 501 of Regulation D promulgated under the 1933 Act) as indicated
by the Subscriber’s responses to the Confidential Investor Questionnaire, a copy
of which is included in the Subscription Documents Booklet, and that the
Subscriber is able to bear the economic risk of investment in the Units. The
Subscriber is not an officer, director or “affiliate” (as defined in Rule 403
under the 1933 Act) of the Company.

(b) The Subscriber acknowledges that the Subscriber has significant prior
investment experience, including investment in non-listed and non-registered
securities. The Subscriber recognizes the highly speculative nature of this
investment. The Subscriber acknowledges that the Subscriber has carefully read
the Memorandum, including but not limited to, the Company’s Annual Report on
Form 10-K for the year ended December 31, 2008, the Company’s Quarterly Report
on Form 10-Q for the period ended September 30, 2009, the Company’s Current
Reports on Form 8-K, dated November 25, November 30 and December 16,
2009, January 4, 2010 and February 18, 2010, and the Company’s Proxy Statement
dated April 29, 2009 for its 2009 Annual Meeting held on June 11, 2009, and
fully understands the contents thereof, and the Subscriber has not received any
other offering literature or prospectus and no representations or warranties
have been made to the Subscriber by the Company or its employees, affiliates or
agents, other than the representations set forth in the Memorandum.

(c) The Subscriber acknowledges that the Units were not offered to the
Subscriber by any means of general solicitation or general advertising. In that
regard, the Subscriber is not subscribing for the Units: (i) as a result of, or
subsequent to, becoming aware of

 

- 2 -



--------------------------------------------------------------------------------

any advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium, generally available electronic
communication, broadcast over television or radio or generally available to the
public on the internet or worldwide web; (ii) as a result of, or subsequent to,
attendance at a seminar or meeting called by any of the means set forth in
(i) above; or (iii) as a result of, or subsequent to, any solicitations by a
person not previously known to the Subscriber in connection with investment in
Units generally.

(d) The Subscriber hereby acknowledges that the Private Placement Offering and
the Memorandum have not been reviewed by the Securities and Exchange Commission
(the “SEC”) or by a state securities regulator because it is intended to be a
nonpublic offering pursuant to Sections 4(2) and 4(6) of the 1933 Act and
Regulation D promulgated thereunder. The Subscriber represents and warrants that
the Units are being purchased for the Subscriber’s own account, for investment
purposes only and not for distribution or resale to others. The Subscriber
agrees that the Subscriber will not sell or otherwise transfer the Units or the
securities contained in the Units or the Common Stock issuable upon exercise of
the warrants contained in the Units unless they are registered under the 1933
Act or unless an exemption from such registration is available.

(e) The Subscriber understands that the Units have not been registered under the
1933 Act by reason of a claimed exemption under the provisions of the 1933 Act
which depends, in part, upon the Subscriber’s investment intention. In this
connection, the Subscriber understands that it is the position of the SEC that
the statutory basis for such exemption would not be present if the Subscriber’s
representation merely meant that the Subscriber’s present intention was to hold
the Units for a short period, such as the capital gains period of tax statutes,
for a deferred sale, for a market rise, assuming that a market develops, or for
any other fixed period. The Subscriber realizes that, in the view of the SEC, a
purchase now with an intent to resell after a pre-determined amount of time
would represent a purchase with an intent inconsistent with the Subscriber’s
representations and warranties to the Company, and the SEC might regard such a
sale or disposition as a deferred sale to which such exemptions are not
available.

(f) The Subscriber understands that Rule 144 (the “Rule”) promulgated by the SEC
under the 1933 Act requires, among other conditions, a six (6) month holding
period prior to the resale (in limited amounts) of securities acquired in a
non-public offering without having to satisfy the registration requirements
under the 1933 Act. The Subscriber understands that the Company makes no
representation or warranty regarding its fulfillment in the future of any
reporting requirements under the Securities Exchange Act of 1934, as amended, or
its dissemination to the public of any current financial or other information
concerning the Company, as is required by the Rule as one of the conditions of
its availability. The Subscriber understands and hereby acknowledges that the
Company is the only entity that can register the Securities (and the common
stock issuable upon conversion or exercise thereof) under the 1933 Act and that
the Company is under no obligation to register the same under the 1933 Act, with
the exception of certain registration rights set forth in Section 3 of this
Agreement. The Subscriber acknowledges that the Company may, if it desires,
permit the transfer of the Securities out of the Subscriber’s name only when the
Subscriber’s request for transfer is accompanied by an opinion of counsel
reasonably satisfactory to the Company that neither the sale nor the proposed
transfer results in a violation of the 1933 Act or any applicable state “blue
sky” laws and subject to the provisions of Section 1.5(g) of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

(g) The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Units stating that they are “restricted
securities” (as defined in the Rule) and may only be publicly offered and sold
pursuant to an effective registration statement filed with the SEC or pursuant
to an exemption from the registration requirements.

(h) The Subscriber understands that the Company will review this Agreement and
the Confidential Investor Questionnaire; and it is further agreed that the
Company reserves the unrestricted right to reject or limit any subscription for
any reason or for no reason and to close the Private Placement Offering at any
time.

(i) The Subscriber hereby represents that the address of the Subscriber
furnished by the Subscriber at the end of this Agreement is the Subscriber’s
principal residence, if the Subscriber is an individual, or its principal
business address, if the Subscriber is a corporation or other entity.

(j) The Subscriber and its advisors, if any, have had a reasonable opportunity
to ask questions of and receive answers from the Company concerning the Company
and the Private Placement Offering, and all such questions, if any, have been
answered to the full satisfaction of the Subscriber and its advisors, if any;
and the Company shall provide the Subscriber or its advisors, if any, with the
opportunity to ask additional questions of and receive answers (all of which
information shall be limited to publicly available information) from the Company
concerning the Company during the period which the Subscriber owns the Shares.

(k) The Subscriber is not relying on Taglich Brothers Inc., as placement agent
(the “Placement Agent”) or the Company with respect to any legal or tax
considerations involved in the purchase, ownership and disposition of the Units
or the securities that comprise the Units.

(l) The Subscriber has such knowledge and expertise in financial and business
matters that the Subscriber is capable of evaluating the merits and risks
involved in an investment in the Units. All information that the Subscriber has
provided concerning the Subscriber and the Subscriber’s financial position
(including, without limitation, information in this Agreement or in the
Confidential Investor Questionnaire included in the Subscription Documents
Booklet) is true, correct and complete.

(m) The Subscriber has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; and this Agreement is a
legally binding obligation of the Subscriber in accordance with its terms.

(n) Except as set forth in the Memorandum no representations or warranties have
been made to the Subscriber by the Company, the Placement Agent (as defined in
the Memorandum) or any of their respective agents, employees or affiliates and
in entering into this transaction, the Subscriber is not relying on any
information, other than that contained in the Memorandum or the results of an
independent investigation by the Subscriber.

 

- 4 -



--------------------------------------------------------------------------------

(o) The Subscriber agrees that the Subscriber will not sell or otherwise
transfer the Units unless they are registered under the 1933 Act and applicable
state “blue sky” laws or unless an exemption from such registration is
available. The Subscriber represents and warrants that (i) the Subscriber has
adequate means of providing for the Subscriber’s current needs and possible
personal contingencies; (ii) the Subscriber has no need for liquidity in this
investment; (iii) the Subscriber is able to bear the substantial economic risk
of an investment in the Units for an indefinite period; and (iv) at the present
time the Subscriber could afford a complete loss of such investment.

(p) It is understood that all documents, records and books pertaining to this
investment have been made available for the inspection by the Subscriber’s
attorney and/or accountant and the Subscriber, and that the books and records of
the Company will be available upon reasonable notice during business hours at
its principal place of business.

(q) The Subscriber acknowledges and agrees that any changes made by the
Subscriber to any of the documents delivered to the Subscriber in connection
with the Private Placement Offering shall not be effective unless the Company
consents to such changes.

(r) The Subscriber understands that it and its representative(s) could be
subject to fines, penalties and other liabilities under applicable securities
laws if the Subscriber or its representative(s), while in possession of any
material, non-public information that may be contained in the Memorandum, trade
in the Common Stock or other securities of the Company or communicate such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to trade in such Common Stock or other
securities. The Subscriber agrees that it and its representative(s) will refrain
from trading in the Common Stock or other securities of the Company until such
time as they are no longer prohibited from trading in such Common Stock or other
securities under all applicable securities laws (whether because the Company has
publicly disclosed all material information in the Memorandum, the Memorandum no
longer containing material non-public information or otherwise).

(s) In the event that the Subscriber is acting as agent, representative or
nominee for another party (each, a “Beneficial Owner”), the Subscriber
understands and acknowledges that the representations, warranties and agreements
made herein are made by the Subscriber: (i) with respect to the Subscriber; and
(ii) with respect to each Beneficial Owner of the Units subscribed for hereby.
The Subscriber represents and warrants that he, she or it has all requisite
power and authority from said Beneficial Owner(s) to execute and perform the
obligations under this Agreement and has anti-money laundering policies and
procedures in place reasonably designed to verify the identity of each
Beneficial Owner and the sources of each Beneficial Owner’s funds. Such policies
and procedures are properly enforced and are consistent with anti-money
laundering laws or regulations and sanctions and anti-terrorism laws and
regulations, including regulations of OFAC (as defined below) such that the
Company may rely on this representation. The Subscriber agrees, except to the
extent specifically prohibited by applicable law, to indemnify the Company, the
Placement Agent and their respective officers and agents for any and all costs,
fees and expenses (including reasonable legal fees and disbursements) in
connection with any damages resulting from the Subscriber’s or any Beneficial
Owner’s misrepresentation or misstatement contained herein, or the assertion of
the Subscriber’s lack of proper authorization from each Beneficial Owner of the
Units subscribed for hereby to enter into this Agreement or perform the
obligations thereof.

 

- 5 -



--------------------------------------------------------------------------------

(t) A prospective Subscriber should check the Treasury Department’s Office of
Foreign Assets Control (“OFAC”) website at http://www.treas.gov/ofac before
making the following representations.

The Subscriber represents that the Purchase Price was not directly or indirectly
derived from activities that may contravene U.S. Federal, state and
international laws and regulations, including anti-money laundering laws.

OFAC prohibits, among other things, the engagement in transactions with, and the
provisions of services to, certain foreign countries, territories, entities and
individuals. The lists of OFAC prohibited countries, territories, persons and
entities can be found on the OFAC website.

The Subscriber hereby represents and warrants, to the best of its knowledge,
that none of:

 

  (i) the Subscriber;

 

  (ii) any person controlling, controlled by or under common control with, the
Subscriber;

 

  (iii) if the Subscriber is a privately held entity, any person having a
beneficial interest in the Subscriber; or

 

  (iv) any person for whom the Subscriber is acting as agent or nominee in
connection with this investment

(A) is a country, territory, individual or entity named on an OFAC list, or is
an individual or entity that resides or has a place of business in a country or
territory named on such lists;

(B) is a senior foreign political figure1, or any immediate family member2 or
close associate3 of a senior foreign political figure within the meaning of the
Department of Treasury’s Guidance on Enhanced Scrutiny for Transactions That May
Involve the Proceeds of Foreign Official Corruption4 and as referenced in the
USA PATRIOT Act of 2001, as amended (the “Patriot Act”);5 or

 

 

1

A “senior foreign political figure” is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a non-U.S. government (whether elected or not), a senior official of
a major non-U.S. political party, or a senior executive of a non-U.S.
government-owned corporation. In addition, a “senior foreign political figure”
includes any corporation, business or other entity that has been formed by, or
for the benefit of, a senior foreign political figure.

2

“Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

3

A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

4

For a more extensive discussion of the preceding terms and definitions, see
http://www.federalreserve.gov/boarddocs/srletters/2001/sr0103a1.pdf.

5

The Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. No. 107-56 (2001).

6

A “foreign shell bank” is a foreign bank that does not have a physical presence
in any country.







 

- 6 -



--------------------------------------------------------------------------------

(C) is a “foreign shell bank”6 and does not transact business with a “foreign
shell bank”.

The Subscriber agrees to notify the Company promptly should the Subscriber
become aware of any change in the information set forth in these
representations.

The Subscriber understands that the Company may not accept any portion of the
Purchase Price if the Subscriber cannot make the representation set forth above
or if the information provided to the Company is incomplete or is deemed
suspicious.

If the Subscriber is an investment entity, then the Subscriber hereby represents
and warrants to the Company that the Subscriber is aware of the requirements of
the Patriot Act, the regulations administered by OFAC and other applicable U.S.
Federal, state or non-U.S. anti-money laundering laws and regulations (as
amended, collectively, the “anti-money laundering/OFAC laws”). The Subscriber
further warrants and represents that it has anti-money laundering policies and
procedures in place reasonably designed to verify the identity of its beneficial
owners and/or underlying investors (as applicable) and their sources of funds.
Such policies and procedures are properly enforced and are consistent with the
anti-money laundering/OFAC laws. The Subscriber hereby warrants to the Company
that, to the best of its knowledge, the Subscriber’s beneficial owners and/or
underlying investors (as applicable) are not individuals, entities or countries
that may subject the Company to criminal or civil violations of any anti-money
laundering/OFAC laws. The Subscriber hereby acknowledges and agrees that the
Company, or any other party on behalf of the Company, may be required and shall
be entitled to reveal any information regarding the Company and the Subscriber’s
investment in the Company, including details of the Subscriber’s identity, to
their regulators and/or any other government agency within their jurisdiction,
as they shall, in their sole and absolute discretion, consider appropriate.

1.6. Representations in Placement Agreement. The Company acknowledges and agrees
that the Subscriber is entitled to rely on the representations and warranties of
the Company to the Placement Agent made in the Placement Agreement between the
Company and the Placement Agent dated on or about the date hereof.

 

  2. TERMS OF SUBSCRIPTION.

The Private Placement Offering of the Units is being made on a “best efforts”
basis as more particularly set forth in the Memorandum.

 

- 7 -



--------------------------------------------------------------------------------

  3. REGISTRATION RIGHTS.

3.1. As soon as possible after the Final Closing Date (as defined in the
Memorandum), but in no event later than sixty (60) days after the Final Closing
Date (regardless of whether the Maximum Amount of Units shall have been sold),
the Company shall, at its sole cost and expense, file a registration statement
(as amended or supplemented from time to time, the “Registration Statement”) on
the appropriate form under the 1933 Act with the SEC covering all of the shares
of Common Stock (the “Registrable Securities”) that are included in the Units
and that are issuable upon the exercise of the Investor Warrants and the
Placement Agent Warrants (as defined in the Memorandum), time being of the
essence. The Company will use best efforts to have the Registration Statement
declared effective, and to keep the Registration Statement effective until the
earlier of (x) four years after the Final Closing Date, (y) the date when all
the Registrable Securities have been sold or (z) the date on which all of the
Registrable Securities may be sold without any restriction pursuant to the Rule
144.

3.2. In the event the Company effects any registration under the 1933 Act of any
Registrable Securities pursuant to Section 3.1 or 3.7 of this Agreement, the
Company shall indemnify, to the extent permitted by law, and hold harmless each
person whose Registrable Securities are included in such registration statement
(each, a “Seller”), any underwriter, any officer, director, employee or agent of
any Seller or underwriter, and each other person, if any, who controls any
Seller or underwriter within the meaning of Section 15 of the 1933 Act, against
any losses, claims, damages, liabilities, judgment, fines, penalties, costs and
expenses, joint or several, or actions in respect thereof (collectively, the
“Claims”), to which each such indemnified party becomes subject, under the 1933
Act or otherwise, insofar as such Claims arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement or prospectus or any amendment or supplement thereto
or any document filed under a state securities or blue sky law (as amended or
supplemented from time to time, collectively, the “Registration Documents”) or
insofar as such Claims arise out of or are based upon the omission or alleged
omission to state in any Registration Document a material fact required to be
stated therein or necessary to make the statements made therein not misleading
or a breach of any convenant or obligation of the Company hereunder, and will
reimburse any such indemnified party for any legal or other expenses or
disbursements reasonably incurred by such indemnified party in investigating or
defending any such Claim; provided that the Company shall not be liable in any
such case to a particular indemnified party to the extent such Claim is based
upon an untrue statement or alleged untrue statement of a material fact or
omission or alleged omission of a material fact made in any Registration
Document in reliance upon and in conformity with written information furnished
to the Company by or on behalf of such indemnified party specifically for use in
the preparation of such Registration Document or a breach by the indemnified
party of any of its covenants or obligations hereunder.

3.3. In connection with any Registration Statement in which a Seller is
participating, such Seller, severally and not jointly, shall indemnify, to the
extent permitted by law, and hold harmless the Company, each of its directors,
each of its officers who have signed such Registration Statement, each other
person, if any, who controls the Company within the meaning of Section 15 of the
1933 Act, each other Seller and each underwriter, any officer, director,
employee or agent of any such other Seller or underwriter and each other person,
if any,

 

- 8 -



--------------------------------------------------------------------------------

who controls such other Seller or underwriter within the meaning of Section 15
of the 1933 Act against any Claims to which each such indemnified party may
become subject under the 1933 Act or otherwise, insofar as such Claims (or
actions in respect thereof) are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Registration Document, or
insofar as any Claims are based upon the omission or alleged omission to state
in any Registration Document a material fact required to be stated therein or
necessary to make the statements made therein not misleading, and will reimburse
any such indemnified party for any legal or other expenses or disbursements
reasonably incurred by such indemnified party in investigating or defending any
such claim; provided, however, that such indemnification or reimbursement shall
be payable only if, and to the extent that, any such Claim arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any Registration Document in reliance upon and in
conformity with written information furnished to the Company by such Seller
specifically for use in the preparation thereof.

3.4. Any person entitled to indemnification under Section 3.2 or 3.3 of this
Agreement shall notify promptly the indemnifying party in writing of the
commencement of any Claim if a claim for indemnification in respect thereof is
to be made against an indemnifying party under this Section 3.4, but the
omission of such notice shall not relieve the indemnifying party from any
liability which it may have to any indemnified party otherwise than under
Section 3.2 or 3.3 of this Agreement, except to the extent that such failure
shall materially adversely affect any indemnifying party or its rights
hereunder. In case any action is brought against the indemnified party and it
shall notify the indemnifying party of the commencement thereof, the
indemnifying party shall be entitled to participate in, and, to the extent that
it chooses, to assume the defense thereof with counsel reasonably satisfactory
to the indemnified party; and, after notice from the indemnifying party to the
indemnified party that it so chooses, the indemnifying party shall not be liable
for any legal or other expenses or disbursements subsequently incurred by the
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that (i) if the indemnifying party
fails to take reasonable steps necessary to defend diligently the Claim within
twenty (20) days after receiving notice from the indemnified party that the
indemnified party believes it has failed to do so; (ii) if the indemnified party
who is a defendant in any action or proceeding which is also brought against the
indemnifying party reasonably shall have concluded that there are legal defenses
available to the indemnified party which are not available to the indemnifying
party; or (iii) if representation of both parties by the same counsel is
otherwise inappropriate under applicable standards of professional conduct, the
indemnified party shall have the right to assume or continue its own defense as
set forth above (but with no more than one firm of counsel for all indemnified
parties in each jurisdiction, except to the extent any indemnified party or
parties reasonably shall have concluded that there are legal defenses available
to such party or parties which are not available to the other indemnified
parties or to the extent representation of all indemnified parties by the same
counsel is otherwise inappropriate under applicable standards of professional
conduct) and the indemnifying party shall be liable for any reasonable expenses
therefor; provided, that no indemnifying party shall be subject to any liability
for any settlement of a Claim made without its consent (which may not be
unreasonably withheld, delayed or conditioned). If the indemnifying party
assumes the defense of any Claim hereunder, such indemnifying party shall not
enter into any settlement without the consent of the indemnified party (which
may not be unreasonably withheld, delayed or conditioned) if such settlement
attributes liability to the indemnified party.

 

- 9 -



--------------------------------------------------------------------------------

3.5. If the indemnification under Section 3.2 or 3.3 is unavailable to an
indemnified party (by reason of public policy or otherwise) or insufficient to
hold an indemnified party harmless for any Claims, then the indemnifying party
shall contribute to the amount paid or payable by such indemnified party, in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party and indemnified party in connection with the actions,
statements or omissions that resulted in such Claims as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such indemnifying party
or indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Claims shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other fees or expenses incurred by such party in
connection with any litigation or other proceeding to the extent such party
would have been indemnified for such fees or expenses if the indemnification
provided for in this Section was available to such party in accordance with its
terms. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 3.5 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 3.5, no Subscriber shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Subscriber from the sale of the
Registrable Securities subject to any litigation or other proceeding exceeds the
amount of any damages that such Subscriber has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission, except in the case of fraud by such Subscriber

3.6. The provisions of Section 3.2 through 3.5 of this Agreement shall be in
addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of the Registrable Securities by any such party.

3.7. If and whenever the Company is required by the provisions of this Section 3
to use its best efforts to register any Registrable Securities under the 1933
Act, the Company shall, as expeditiously as possible under the circumstances:

(a) Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its best efforts to cause such registration
statement to become effective as soon as possible after filing and remain
effective for the period specified in Section 3.1.

(b) Subject to Section 3.1 of this Agreement, prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement current and effective and to comply with the provisions of the 1933
Act, and any regulations promulgated thereunder, with respect to the sale or
disposition of all Registrable Securities covered by the

 

- 10 -



--------------------------------------------------------------------------------

registration statement required to effect the distribution of the securities,
but in no event shall the Company be required to do so for a period of more than
four (4) years following the effective date of the Final Closing Date.

(c) Furnish to the Sellers participating in the offering pursuant to such
registration statement, applicable copies (in reasonable quantities) of summary,
preliminary, final, amended or supplemented prospectuses, in conformity with the
requirements of the 1933 Act and any regulations promulgated thereunder, and
other documents as reasonably may be required in order to facilitate the
disposition of the securities, but only while the Company is required under the
provisions hereof to keep the registration statement current.

(d) Use its best efforts to register or qualify the Registrable Securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions of the United States as the Sellers participating in
the offering shall reasonably request, and do any and all other acts and things
which may be reasonably necessary to enable each participating Seller to
consummate the disposition of the Registrable Securities in such jurisdictions.

(e) Notify each Seller selling Registrable Securities, at any time when a
prospectus relating to any such Registrable Securities covered by such
registration statement is required to be delivered under the 1933 Act, of the
Company’s becoming aware that the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing, and promptly prepare and furnish to each such Seller selling
Registrable Securities a reasonable number of copies of a prospectus
supplemented or amended so that, as thereafter delivered to the purchasers of
such Registrable Securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing.

(f) As soon as practicable after the effective date of the registration
statement, and in any event within eighteen (18) months thereafter, make
generally available to the Sellers participating in the offering an earnings
statement (which need not be audited) covering a period of at least twelve
(12) consecutive months beginning after the effective date of the registration
statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the 1933 Act, including, at the Company’s option, Rule 158
thereunder. To the extent that the Company files such information with the SEC
in satisfaction of the foregoing, the Company need not deliver the above
referenced earnings statement to the Seller.

(g) Upon request, deliver promptly to counsel of each Seller participating in
the offering copies of all correspondence between the SEC and the Company, its
counsel or auditors and all memoranda relating to discussions with the SEC or
its staff with respect to the registration statement and permit each such Seller
to do such investigation at such Seller’s sole cost and expense, upon reasonable
advance notice, with respect to information contained in or omitted from the
registration statement as it deems reasonably necessary. Each Seller agrees that
it will use its best efforts not to interfere unreasonably with the Company’s
business when conducting any such investigation and each Seller shall keep any
such information received pursuant to this Section 3 confidential.

 

- 11 -



--------------------------------------------------------------------------------

(h) Provide a transfer agent and registrar located in the United States for all
such shares of Common Stock covered by such registration statement not later
than the effective date of such registration statement.

(i) Pay all Registration Expenses (as defined below) incurred in connection with
a registration of Registrable Securities, whether or not such registration
statement shall become effective; provided that each Seller shall pay all
underwriting discounts, commissions and transfer taxes, and their own counsel
and accounting fees, if any, relating to the sale or disposition of such
Seller’s Registrable Securities pursuant to such registration statement. As used
herein, “Registration Expenses” means any and all reasonable and customary
expenses incident to performance of or compliance with the registration rights
set forth herein, including, without limitation, (i) all SEC and stock exchange
or Financial Industry Regulatory Authority (“FINRA”) registration and filing
fees, (ii) all fees and expenses of complying with state securities or blue sky
laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities but no other expenses of or disbursements by the underwriters or
their counsel), (iii) all printing, messenger and delivery expenses, and
(iv) the reasonable fees and disbursements of counsel for the Company and the
Company’s independent public accountants.

(j) Timely make all filings with FINRA and pay all FINRA filing expenses
(including FINRA filing fees and reasonable legal fees of counsel to the
Placement Agent in connection with such filings) incurred in connection with
filings that are required by Rule 5110 of the FINRA so that FINRA members
(including without limitation the Placement Agent) may resell Registrable
Securities pursuant to an effective registration statement without further
filings under such rule by them.

3.8. The Company acknowledges that there is no adequate remedy at law for
failure by it to comply with the provisions of this Section 3 and that such
failure would not be adequately compensable in damages, and therefore agrees
that its obligations and agreements contained in this Section 3 may be
specifically enforced. In addition, the Company shall also reimburse the
Subscriber for any and all reasonable legal fees, expenses and disbursements
incurred by them in enforcing their rights pursuant to this Section 3,
regardless of whether any litigation was commenced; provided, however, that the
Company shall not be liable for the fees and expenses of more than one law firm,
which firm shall be designated by the Placement Agent.

3.9. The Company will use commercially reasonable efforts to continue the
listing and trading of its Common Stock on the NYSE Amex Exchange and, in
accordance, therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such market or exchange, as applicable. The Company will use
best efforts to cause Registrable Securities that are covered by an effective
registration statement to be listed on the NYSE Amex Exchange.

 

- 12 -



--------------------------------------------------------------------------------

  4. MISCELLANEOUS.

4.1. All notices, consents and other communications under this Agreement shall
be in writing and shall be deemed to have been duly given (a) when delivered by
hand, (b) one (1) business day after the business day of transmission if sent by
telecopier (with receipt confirmed), provided that a copy is mailed by certified
mail, return receipt requested, or (c) one (1) business day after the business
day of deposit with the carrier, if sent for next business day delivery by
Express Mail, Federal Express or other recognized express delivery service
(receipt requested), in each case addressed to the Company at the address
indicated on the first page of this Agreement marked “Attention: Chief Financial
Officer” and to the Subscriber at the Subscriber’s address indicated on the last
page of this Agreement (or to such other addresses and/or telecopier numbers as
a party may designate as to itself by notice to the other parties).

4.2. This Agreement shall not be changed, modified or amended except by a
writing signed by the parties, and this Agreement may not be discharged except
by performance in accordance with its terms or by a writing signed by the
parties.

4.3. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to their respective heirs, legal representatives, successors
and assigns. This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.

4.4. Notwithstanding the place where this Agreement may be executed by any of
the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of New York without regard to New York conflict of law rules. The
parties hereby agree that any dispute which may arise between them arising out
of or in connection with this Agreement shall be adjudicated before a court
located in New York and they hereby submit to the exclusive jurisdiction of the
courts of the State of New York and of the Federal courts in New York with
respect to any action or legal proceeding commenced by any party, and
irrevocably waive any objection they now or hereafter may have respecting the
venue of any such action or proceeding brought in such a court or respecting the
fact that such court is an inconvenient forum, relating to or arising out of
this Agreement or any acts or omissions relating to the sale of the Units
hereunder, and consent to the service of process in any such action or legal
proceeding by means of registered or certified mail, return receipt requested,
in case of the address set forth below or such other address as a party shall
furnish in writing to the other parties.

4.5. This Agreement may be executed in counterparts. Upon the execution and
delivery of this Agreement by the Subscriber, this Agreement shall become a
binding obligation of the Subscriber with respect to the purchase of the Units
as herein provided; subject, however, to the right hereby reserved to the
Company to enter into the same agreements with other subscribers and to add
and/or to delete other persons as subscribers.

4.6. The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

 

- 13 -



--------------------------------------------------------------------------------

4.7. It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

4.8. The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

ALL INVESTORS MUST COMPLETE THIS PAGE

IN WITNESS WHEREOF, the parties have executed this Agreement on
                    , 2010.

            Units x $ 0.50 per Unit = $            (minimum subscription =
$10,000)

 

 

Exact Name in Which Title is to be Held

 

(Authorized Signature)

 

Print Name of Signatory and Capacity in which Signed if an Entity

 

Signature (if Joint Tenants or Tenants in Common)

 

Print Name of above Signatory

 

SUBSCRIPTION ACCEPTED: SCOLR PHARMA, INC.

 

By:

 

 

Name:   Title:  

 

Date:                     effective at 12:00 Noon EST

 

 

Aggregate Purchase Price Accepted